Citation Nr: 1022482	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk




INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 decision in which the RO denied service 
connection for PTSD.  The Veteran filed a notice of 
disagreement (NOD) in March 2008, and the RO issued a 
statement of the case (SOC) in January 2009.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.   

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002);           38 C.F.R. 
§ 3.303(a) (2009).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay-testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304(f)(1) (2009); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. At 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy.  Notably, 
the Veteran's DD-214 does not indicate he received any combat 
related awards or medals, such as the Combat Infantry Badge.  
As such, he cannot establish the occurrence of a stressor on 
the basis of his assertions, alone; rather, credible evidence 
corroborating the occurrence of his claimed in-service 
stressor is required.  

In an October 2007 statement, the Veteran reported that he 
served in Vietnam from September 1968 to August 1969 with the 
243rd Field Service Company, stationed at Pleiku, as a 
decontamination specialist.  He said that his base was 
attacked numerous times, and that he witnessed death and 
injury to other soldiers.  He also said that rounds would hit 
his base at night, causing him to be suddenly awakened and 
fostering feelings of hopelessness and helplessness.  On one 
occasion, he said that his barracks was hit, and, as he was 
helping his fellow comrades evacuate the barracks, the 
building was hit by an enemy round right next to where he was 
standing.

The Veteran's military personnel records reflect that he 
served in the Republic of Vietnam from September 1968 to 
August 1969 with the 243rd Field Service Company as a 
decontamination specialist.  A November 2007 memorandum from 
the Joint Services Records Research Center (JSRRC) reflects 
that the 243rd Field Service Company was stationed at Camp 
Holloway in March 1968, and at some point between March 1968 
and February 1969 moved to Pleiku, where it was stationed 
from February 1969 to August 1969.  JSRRC verified that 
Pleiku was attacked by enemy forces thirteen times between 
February 23, 1969 and June 12, 1969.  Based on its research, 
JSRRC recommended that the occurrence of the Veteran's 
claimed stressor be conceded.  

JSRRC has verified that Pleiku came under attack while the 
Veteran's company was stationed there.  It is unclear whether 
the Veteran was directly involved in the attack, and the 
JSRRC indicated that it would not be able to provide any 
additional information concerning the Veteran's 
participation.  The Board notes, however, that requiring 
corroboration of every detail, including a veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Significantly, there is no evidence to indicate that the 
Veteran was not at Pleiku at the time of the attacks.  See 
Pentacost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 
24, 2002).  

Under these circumstances, the Board agrees with the JSRRC 
recommendation that the occurrence of the stressor be 
conceded.  The question that remains, however, is whether the 
Veteran actually has PTSD as a result of his verified 
stressor-a question which comprises the first and second 
requirements of 38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 
38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV) (2009). 

In August 2007, a private doctor diagnosed the Veteran with 
PTSD based on his service in Vietnam.  The doctor noted that 
the Veteran had decided to move away from the city so he 
could avoid the sound of sirens, which reminded him of his 
service, and that the Veteran displayed a depressed and 
anxious mood.  The doctor further noted that the Veteran 
rarely slept well, became jumpy and restless as a result of 
small noises, and got in a "protective" mood at the sound 
of sirens.  In addition, the Veteran became tense when in 
crowds, had been married five times, and had flashbacks and 
tried to avoid triggers that would remind him of the trauma.  
The private doctor did not indicate, specifically, whether 
the Veteran met the criteria for a diagnosis of PTSD under 
the DSM-IV. 

In December 2007, the Veteran underwent a VA PTSD examination 
conducted by a clinical psychologist.  The psychologist noted 
that the Veteran displayed a blunted affect, did not get 
close to people, and suffered from sleep impairment.  
However, the psychologist stated that the Veteran did not 
meet the full DSM-IV criteria for a diagnosis of PTSD and did 
not diagnose the Veteran with any other psychiatric 
disabilities on Axis I (clinical psychiatric disorders).  The 
psychologist noted that while the Veteran did have some PTSD 
symptoms, including sleep disturbances related to sirens that 
reminded him of his in-service experiences, he did not 
sufficiently endorse other symptoms consistent with PTSD, 
such as nightmares and avoidance of stimuli.  The Board 
notes, however, that, as described above, the Veteran has 
previously endorsed avoidance symptoms and significant sleep 
disturbance.  Hence, the VA examiner's rationale for her 
conclusion is unclear.

In light of the above, the Board finds that the medical 
evidence of record is insufficient to resolve the claim for 
service connection for PTSD, and that another medical opinion 
to determine whether the Veteran actually meets the DSMIV 
diagnostic criteria for PTSD based on his verified in-service 
stressor is needed to  resolve the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist-with 
psychological testing, if appropriate-at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination and/or testing, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the individual  designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented psychiatric 
history and assertions.  All tests and 
studies, to include psychological testing, 
if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should clearly identify all 
current psychiatric disability(ies), to 
include PTSD. 

In determining whether the DSM-IV criteria 
for a diagnosis of PTSD are met, the 
examiner is advised that the occurrence of  
multiple enemy attacks upon Pleiku has 
been conceded as the Veteran's in-service 
stressor.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
explain how the diagnostic criteria for 
the disorder are met.  In doing so, the 
examiner should specifically consider and 
discuss the findings by the December 2007 
VA examiner and the August 2007 private 
physician.

If any other psychiatric disability is 
diagnosed, the psychiatrist should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent of greater probability) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service, to include the conceded base 
attacks at Pleiku.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



